Citation Nr: 0940340	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for basal cell carcinoma


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision of 
the Indianapolis Department of Veterans Affairs Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellant review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  There is competent evidence of a nexus between the 
Veteran's basal cell carcinoma and his in-service exposure to 
the sun.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
Veteran's basal cell carcinoma was incurred during the 
Veteran's period of active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the decision below, the Board has 
granted the veteran's claim for service connection for basal 
cell carcinoma, and therefore the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the notice requirements under the law have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

II.	LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for basal cell 
carcinoma.  The Veteran maintains that he developed basal 
cell carcinoma as the result of extensive exposure to the sun 
while stationed in Arizona for "desert training" from July 
1943 till November 1943.  The Veteran asserts that while he 
was in training, he was constantly exposed to the hot sun.  
See Veteran's Statement in Support of Claim dated January 
2007.  The Board notes that the Veteran's November 1945 
medical examination conducted pursuant to his separation 
indicated that the Veteran had an appendectomy scar and a 
burn scar on the back of his right leg.  Other than these 
issues, the remainder of the Veteran's service treatment 
records are absent of any complaints, treatment or diagnosis 
for skin disorders.  

Although his service treatment records do not indicate that 
the Veteran suffered from, or was examined for any type of 
skin disorder due to prolonged exposure to the sun during his 
years of active service, the Veteran is competent to testify 
to whether and when he had sun exposure during his service.  
Savage v. Gober, 10 Vet. App. 488, 495-97.  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

The Board observes that the Veteran was diagnosed with 
epidermoid carcinoma, a form of skin cancer, in April 1981.  
He underwent surgery in May 1981 to have the squamous cell 
mass removed from the left side of his temple.  In his August 
2009 Informal Hearing Presentation, his representative 
asserted that even though the Veteran was diagnosed with skin 
cancer in April 1981, he had had the facial lesion for 15 
months prior to seeking treatment, therefore the onset of his 
skin disorder began around January/February 1980.  The 
Veteran's medical records indicate he received 25 sessions of 
post-operative radiation therapy from June 1981 through 
August 1981.  See Veteran's Private Treatment Record dated 
August 1981.  Private medical records also reflect the 
Veteran was seen consistently from July 1981 through December 
1981 for follow up care.  

The Board also notes that the Veteran was diagnosed with 
basal cell carcinoma on his left cheek in December 2006.  His 
records show he underwent surgery in March 2007 to have the 
cancerous tissue removed.  The Veteran's November 2006 VA 
treatment records indicate that he was seen for a suspicious 
lesion on his right temple which was not found to be 
cancerous.  Also, VA treatment records dated August 2007 
reflect that the Veteran was seen to have a crusted skin 
papule near his left temple examined for possible infection.

A VA examination was held in August 2007, in which the 
physician conducted a dermatological examination of the 
Veteran.  The medical examiner reported that the Veteran's 
extensive sun exposure while stationed in the Arizona desert 
during his active service in 1943 was a possible cause of his 
basal cell carcinoma.  The Board notes that the VA examiner 
indicated that the 25 sessions of radiation therapy he 
received following the May 1981 surgical removal of the 
facial lesion, may also have contributed to the development 
of his basal cell carcinoma.  The VA examiner maintains basal 
cell carcinoma can be caused by sun exposure, exposure to 
ionizing radiation, arsenic ingestion, and some genetic 
syndromes.  Based on the examination of the Veteran and a 
review of the Veteran's history and medical records, the VA 
examiner concluded that the development of Veteran's basal 
cell carcinoma was at least as likely as not caused by or a 
result of training in the Arizona desert in 1943.  The 
examiner added that the basal cell carcinoma that the Veteran 
developed on the left cheek was "as likely due to cumulative 
sun exposure as the radiation he received following the 
excision of the tumor excised by ENT or a combination 
thereof."

Upon reviewing the evidence, the Board notes that Veteran's 
service treatment records confirm that he did serve in 
Arizona in 1943.  The Veteran's lay statement that he 
experienced sun exposure there is competent and credible 
evidence even though his service treatment records show no 
complaints of or treatment for sunburn.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

In addition, the Board notes that the VA examiner's opinion 
in this case is the only medical opinion that addresses the 
matter of a nexus or connection between sun exposure in 
service and the later development of basal cell carcinoma, 
and that this opinion is favorable to the Veteran's claim.  
Although the examiner indicated that another cause was 
possible, i.e., the radiation the Veteran received following 
excision of the tumor, the examiner stated that it was at 
least as likely as not that the cause was sun exposure or a 
combination of the two.  Moreover, although the examiner 
referred to "cumulative" sun exposure, and that reference 
was perhaps to sun exposure throughout the Veteran's life 
rather than just in Arizona in 1943, this was not discussed 
further in the opinion.  

In a claim for VA benefits, "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  Gilbert, 1 Vet. 
App. at 54.  Entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine, when the evidence is in "relative equipoise, 
the law dictates that the Veteran prevails."  Id.  

Given that the medical opinion in this case if favorable to 
the claim, the Board concludes that remand is not necessary 
here to obtain another medical opinion to decide the claim as 
the medical opinion of record is sufficient for that purpose.  
38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for 
that purpose).  Thus, in light of the positive August 2007 VA 
opinion, the Board finds that there is at least an 
approximate balance of positive and negative evidence in this 
case regarding the issue of in-service sun exposure as a 
contributing cause of the later development of skin cancer.  
Therefore, the Board resolves reasonable doubt in favor of 
the Veteran and finds sufficient evidence to warrant service 
connection for basal cell carcinoma.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for basal cell carcinoma is 
granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


